Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Applicant's election with traverse of Invention II (claims 22-33) in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that “claim 22 of alleged Group II contains substantially all elements of claim 14 of Group I and searching of Group II would necessarily search the elements of claim 14 of Group I.  This is not found persuasive because Group I’s invention, as previously stated in the Restriction Requirement of 3/22/2022, notes that Group I does not require a motor combined with the patient lift structure, and as such, lifting devices that utilize manual means (such as winches or pneumatic lifts) may need to be considered in a search of Group I.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 22 objected to because of the following informalities:  Claim 22 states: “operatively drive by the motor...” in line 3, which should likely be “operatively driven by the motor” for improved grammatical sense.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 25, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Application GB 2,431,631A to Dale (hereinafter Dale).
As per claim 22, Dale teaches:  A patient lift (see Dale, Abstract: invalid hoist), comprising: 
a motor (see Abstract and Fig. 1, “enclosure 9 including a motor”);
a two-piece lift drum operatively drive by the motor (see Fig. 3, the examiner interprets two pieces being the strap 3 and drum 17 which are detachably connected), the two-piece lift drum comprising: 
a drum body (see Fig. 3-4, drum [17]) having one or more partial cylindrical outer work surfaces (see Fig. 3, drum [17] itself is cylindrical and also has cheeks [11, 12] which are cylindrical); 
a strap-lock slider comprising: 
a first end and a second end (see Fig. 3-4, lower drum core [13] has left and right ends as shown that are adjacent to [14]); 
one or more partial cylindrical outer work surfaces (see Fig. 3-4, “higher drum cores” [14]); and 
a lift strap retention pocket (see Fig. 3-4, cut-out [15]) disposed near the first end, the strap-lock slider being slidably secured within the drum body (see Fig. 3-4); 
one or more fasteners (see Fig. 3-4, hook-like structures that extend downward over cutouts [15] may be considered ‘fasteners’) configured to secure the strap-lock slider in a retracted position in relation to the drum body (see position of [16] in Fig. 4); 
wherein when the one or more fasteners are engaged to secure the strap-lock slider in the retracted position in relation to the drum body (see page 3, lines 58-69), the one or more partial cylindrical outer work surfaces of the drum body and the one or more partial cylindrical outer work surfaces of the strap-lock slider are aligned to form a substantially continuous cylindrical outer work surface (see Fig. 3-4, cheeks [11,12] and higher drum cores [14] are aligned axially and form a continuous outer work surface and retain the rod 16] from sliding laterally); and 
a lift strap (see Fig. 3, tape [3]) comprising a first end secured to the two-piece lift drum within the lift strap retention pocket (see Fig. 4 first end of tape [3] has rod [16] which connects in cut out [15]), wherein the lift strap is configured to be wound around the one or more partial cylindrical outer work surfaces of the two-piece lift drum (see Fig. 4 and page 3, lines [64-69]).
As per claim 23, Dale teaches all the limitations as described in the above rejection of claim 22, and also teaches:  further comprising a strap locking bar (see Fig. 3-4, [16]: rod) secured to the first end of the lift strap and slidably disposed within the lift strap retention pocket (see Fig. 4, rod [16] is slidable within cutout [15]).
As per claim 25, Dale teaches all the limitations as described in the above rejection of claim 22, and also teaches:  wherein the strap-lock slider further comprises a slider body defining the first end and the second end (see Fig. 3, higher drum core [14] and defines first end and second end of [13]) and a pair of ears extending from opposite sides of the slider body (see Fig. 3, cut-outs [15] broadly define “ears” as they include a retention section that protrudes downward as shown in Fig. 3).
As per claim 28, Dale teaches all the limitations as described in the above rejection of claim 22, and also teaches: wherein the lift retention pocket extends parallel to a central axis of the rotation of the drum body (see Fig. 3-4, an axis extending along cutouts [15] which retain [16] extends parallel to an axis of rotation of the drum body [17]).
As per claim 29, Dale teaches all the limitations as described in the above rejection of claim 22, and also teaches: the drum body comprising: a central barrel (see Fig. 3-4, [13]: core) defining the one or more partial cylindrical outer work surfaces; and end flanges (see Fig. 3-4, [11/12]: cheeks) disposed at each of a first end and a second end of the central barrel.
As per claim 31, Dale teaches all the limitations as described in the above rejection of claim 29, and also teaches: wherein the end flanges have a larger outer diameter than the central barrel (see Fig. 2-4, [11/12] have greater diameter than [13]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application GB 2,431,631A to Dale in further view of U.S. Patent Application Publication 2010/0064432 to Duquette et al. (hereinafter Duquette).
As per claim 24, Dale teaches all the limitations as described in the above rejection of claim 22, however it does not teach the following which is described by Duquette:  wherein the strap locking bar comprises: a series of pins (see Duquette, Fig. 4, pins secure [430/440] together); and first and second end plates disposed at either end of the series of pins (see Fig. 4, belt clamps [430/440]), wherein the lift strap is wrapped around the series of pins (see Fig. 4, strap [410] extends out of clamp [430/440] passing nearby and around the pins shown).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dale with these aforementioned teachings of Duquette to have provide a more secure strap securement device to allow for greater lifting loads when connected to a drum/motor (see Duquette, para [0030]).
As per claim 32, Dale teaches all the limitations as described in the above rejection of claim 22, however it does not teach the following which is described by Duquette:  wherein the lift strap is coated with a disinfectant-safe coating (see Abstract: “outer plastic layer can be easily cleaned with standard disinfectant and para [0027]: “applying a coating to top layer [260], see also Fig. 2B).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dale with these aforementioned teachings of Duquette to have provided the strap of Dale with a disinfectant-safe coating as described in Duquette to resist infection and microbial growth on the lifting strap for improved patient safety.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application GB 2,431,631A to Dale in further view of U.S. Patent Application Publication 2011/0277236 to Moriarity et al. (hereinafter Moriarity).
As per claim 33, Dale teaches all the limitations as described in the above rejection of claim 22, and also teaches: further comprising a lift housing (see Fig. 1, [9]: enclosure), housing the motor and the two-piece lift drum (see Abstract and Fig. 1).
Dale, however, does not teach: comprising an access door removable to provide access to the one or more fasteners and the strap-lock slider.
Moriarity teaches: an access door removable to provide access to the one or more fasteners and the strap-lock slider (see Fig. 2, access panel [262]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dale with these aforementioned teachings of Moriarity to have provided a door or access panel on the existing housing of Dale to protect a user or other person from inadvertently contacting rotating elements of the lift device (e.g. drum/strap).

Allowable Subject Matter
Claims 26-27 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show lifting devices with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/15/2022